Specification
The following is to clarify the record with respect to the amendments made to the specification.
The specification filed on 4/20/2020 labeled “Substitute Specification” (10 pages) was entered as it was filed on the filing date of the instant application and serves as the basis for subsequently filed amendments to the specification. It is also noted that Applicant filed a preliminary amendment on the same day canceling the original specification (8 pages).
The preliminary amendment filed on the same date as the filing of the application on 4/20/2020 is also entered, in which paragraphs [0001] and [0013] were changed.
The amendment to the specification filed 6/29/2020 was objected to for containing new matter. This new matter was required to be canceled, but the amendment was entered.
The amendment to the specification filed 12/30/2020 canceled the new matter, and was entered.
In summary, the “Substitute Specification” (10 pages) replaced the original specification (8 pages). The preliminary amendment also amended paragraphs [0001] and [0013], which were entered. The amendment filed on 6/29/2020 was entered but contained new matter that was required to be canceled. The amendment filed 12/30/2020 canceled the new matter and was entered. Thus, the 10 page “Substitute Specification” should be amended by the preliminary amendment filed 4/20/2020 amending paragraphs [0001] and [0013], by the specification filed 6/29/2020, and then by the amendment filed 12/30/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/        	Primary Examiner, Art Unit 2413